DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2022 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In the amendment to the claims filed on 07/29/2022 the claim set says claims 1 – 21 are canceled and then it says claims 21 – 40 are new.  The claims should say claims 1 – 20 are canceled in future replies for proper numbering.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 21 – 40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moriya (US PgPub No. 2012/0154614). 
Regarding claim 21, Moriya teaches a device (paragraphs 0015 and 0055; mobile phone camera), including: a lens (figures 1and 3 item 12 and/or figures 5 – 6 and 17 item 12A); an image sensor (paragraph 0087, 134, and 0194; image sensor); and an actuator module (figures 1 and 3 item 18; also figure 4 items 18(a) – 18(2); also figures 7 – 8 and 13 – 15, 17 items 18(a)/18(b); actuators), including: a plurality of actuators positioned around a periphery of the actuator module and each including a coil and a magnet (figures 1 and 3 item 18; also figure 4 items 18(a) – 18(2); also figures 7 – 8 and 13 – 15, 17 items 18(a)/18(b); actuators including associated coils and magnets e.g. figure 2 item 26 coil and item 28 magnet), wherein the actuators are configured to be driven with respective electrical currents different from each other to control positioning the lens relative to the image sensor (paragraphs 0100, 0173 – 0174, 0213, and 0219; current causes the lens to move relative to image sensor).

Regarding claim 22, as mentioned above in the discussion of claim 21, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches wherein the plurality of actuators includes four actuators, wherein a first and a fourth ones of the actuators are positioned in two corners of the actuator module opposite each other with respect to a first axis orthogonal to an optical axis of the lens, and wherein a second and a third ones of the actuators are positioned in two corners of the actuator module opposite each other with respect to a second axis orthogonal to the optical axis of the lens (figures 1 and 3 item 18; also figure 4 items 18(a) – 18(2); also figures 7 – 8 and 13 – 15, 17 items 18(a)/18(b); actuators positioned at 4 corners).

Regarding claim 23, as mentioned above in the discussion of claim 22, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches wherein the first and the fourth actuators are configured to be driven with electrical currents of a same polarity to move the lens relative to the image sensor along the optical axis of the lens (paragraphs 0100, 0152 and 0213; current through coil 26 on each side to move the lens in optical axis direction).

Regarding claim 24, as mentioned above in the discussion of claim 22, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches wherein the first and the fourth actuators are configured to be driven with electrical currents of different polarities to tilt the lens relative to the image sensor about the first axis orthogonal to the optical axis of the lens (paragraphs 0172 – 0180 teaches that current flow in opposite direction to cause a tilt of the lens).

Regarding claim 25, as mentioned above in the discussion of claim 22, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches wherein the second and the third actuators are configured to be driven with respective currents to move the lens relative to the image sensor along the optical axis of the lens (paragraphs 0100, 0152 and 0213; current through coil 26 on each side to move the lens in optical axis direction) or tilt the lens relative to the image sensor about the second axis orthogonal to the optical axis of the lens (paragraphs 0172 – 0180 teaches that current flow in opposite direction to cause a tilt of the lens).

Regarding claim 26, as mentioned above in the discussion of claim 22, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches wherein the coils of adjacent ones of the actuators are wound in opposite ways or are electrically connected in opposite ways (paragraph 0108 coils face each other hence opposite ways additionally paragraphs 0172 – 0180 teaches that current flow in opposite direction).

Regarding claim 27, as mentioned above in the discussion of claim 22, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches wherein the magnets of the actuators are dual-pole magnets, and wherein the magnets of adjacent ones of the actuators are poled in opposite ways (paragraphs 0024, 0170, and 0252; dual pole magnets wherein magnets of adjacent ones of the actuators are poled in opposite ways).

Regarding claim 28, as mentioned above in the discussion of claim 21, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches wherein the coil of each actuator includes two terminals, wherein one terminal from each actuator is electrically connected with each other, and wherein another terminal from the each actuator is driven with a current source or a voltage source (paragraphs 0100, 0152 and 0213; current through coil 26 through a terminal on each side to move the lens in optical axis direction; note: each actuator is electrically connected with each other via a terminal since they function together).

Regarding claim 29, as mentioned above in the discussion of claim 28, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches wherein one of the other terminals from the actuators is driven with a voltage source (paragraph 0232; voltage driving the lens through one terminal), and wherein remaining ones of the other terminals from the actuators are respectively driven with a bidirectional current source (paragraphs 0172 – 0180 teaches that current flow at the terminal in opposite direction to cause a tilt of the lens).

Regarding claim 30, as mentioned above in the discussion of claim 21, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches wherein the coils of the actuators are mounted to the lens or a support structure of the lens to move or tilt together with the lens relative to the image sensor, and wherein the magnets of the actuators are mounted to another structure of the device to remain static when the lens moves or tilts (figures 1 and 3, figures 5 – 7, 17, figure 8, figures 12 – 14, and/or figure 15; item 28/282 magnet which are static when the lens moves according to paragraphs 0100, 0152 and 0213 current through coil 26 on each side to move the lens in optical axis direction or paragraphs 0172 – 0180 teaches that current flow in opposite direction to cause a tilt of the lens).

Regarding claim 31, Moriya teaches a method, including: determining electrical currents for respective coils (figures 1 and 3 item 18; also figure 4 items 18(a) – 18(2); also figures 7 – 8 and 13 – 15, 17 items 18(a)/18(b); actuators including associated coils and magnets e.g. figure 2 item 26 coil and item 28 magnet) of a plurality of actuators of a device for controlling a lens of the device to a position relative to an image sensor of the device (paragraphs 0100, 0173 – 0174, 0213, and 0219; current causes the lens to move relative to image sensor), wherein the actuators are positioned around a periphery within the camera (figures 1 and 3 item 18; also figure 4 items 18(a) – 18(2); also figures 7 – 8 and 13 – 15, 17 items 18(a)/18(b); actuators around a periphery within the camera), and wherein the coils of the actuators are able to be driven with electrical currents different from each other (paragraphs 0172 – 0180 teaches that current flow in opposite direction to cause a tilt of the lens); and providing the determined electrical currents to drive the coils to control the lens to the position relative to the image sensor (figures 1 and 3, figures 5 – 7, 17, figure 8, figures 12 – 14, and/or figure 15; item 28/282 magnet which are static when the lens moves according to paragraphs 0100, 0152 and 0213 current through coil 26 on each side to move the lens in optical axis direction or paragraphs 0172 – 0180 teaches that current flow in opposite direction to cause a tilt of the lens).

Regarding claim 32, as mentioned above in the discussion of claim 31, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches wherein the plurality of actuators includes four actuators, wherein a first and a fourth ones of the actuators are positioned opposite each other with respect to a first axis orthogonal to an optical axis of the lens, and wherein a second and a third ones of the actuators are positioned opposite each other with respect to a second axis orthogonal to the optical axis of the lens (figures 1 and 3 item 18; also figure 4 items 18(a) – 18(2); also figures 7 – 8 and 13 – 15, 17 items 18(a)/18(b); actuators positioned at 4 corners).

Regarding claim 33, as mentioned above in the discussion of claim 32, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches providing at least one pair of electrical currents of a same polarity to the first and fourth actuators, or to the second and third actuators, to move the lens relative to the image sensor along an optical axis of the lens (paragraphs 0100, 0152 and 0213; current through coil 26 on each side to move the lens in optical axis direction).

Regarding claim 34, as mentioned above in the discussion of claim 32, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches providing at least one pair of electrical currents of different polarities to the first and the fourth actuators to tilt the lens relative to the image sensor about the first axis orthogonal to the optical axis of the lens (paragraphs 0172 – 0180 teaches that current flow in opposite direction to cause a tilt of the lens), or to the second and third actuators to tilt the lens relative to the image sensor about the second axis orthogonal to the optical axis of the lens (paragraphs 0172 – 0180 teaches that current flow in opposite direction to cause a tilt of the lens).

Regarding claim 35, as mentioned above in the discussion of claim 31, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches wherein the coil of each actuators includes two terminals, wherein one terminal from each actuator is electrically connected with each other, and wherein another terminal from the each actuator is driven with a current source or a voltage source (paragraphs 0100, 0152 and 0213; current through coil 26 through a terminal on each side to move the lens in optical axis direction; note: each actuator is electrically connected with each other via a terminal since they function together).

Regarding claim 36, as mentioned above in the discussion of claim 31, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches wherein the magnets of the actuators are dual-pole magnets (paragraphs 0024, 0170, and 0252; dual pole magnets wherein magnets of adjacent ones of the actuators are poled in opposite ways).

Regarding claim 37, as mentioned above in the discussion of claim 31, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches wherein the coils of the actuators are mounted to the lens or a support structure of the lens to move or tilt together with the lens relative to the image sensor, and wherein the magnets of the actuators are mounted to another structure of the device to remain static when the lens moves or tilts (figures 1 and 3, figures 5 – 7, 17, figure 8, figures 12 – 14, and/or figure 15; item 28/282 magnet which are static when the lens moves according to paragraphs 0100, 0152 and 0213 current through coil 26 on each side to move the lens in optical axis direction or paragraphs 0172 – 0180 teaches that current flow in opposite direction to cause a tilt of the lens).

Regarding claim 38, Moriya teaches a device (paragraphs 0015 and 0055; mobile phone camera), including: a lens (figures 1and 3 item 12 and/or figures 5 – 6 and 17 item 12A); an image sensor configured to generate one or more signals based on light that passes through the lens (paragraph 0087, 134, and 0194; image sensor that captures light that goes through the lens); an actuator module (figures 1 and 3 item 18; also figure 4 items 18(a) – 18(2); also figures 7 – 8 and 13 – 15, 17 items 18(a)/18(b); actuators), including: a plurality of actuators positioned around a periphery of the actuator module and each including a coil and a magnet (figures 1 and 3 item 18; also figure 4 items 18(a) – 18(2); also figures 7 – 8 and 13 – 15, 17 items 18(a)/18(b); actuators including associated coils and magnets e.g. figure 2 item 26 coil and item 28 magnet), wherein the actuators are configured to be driven with respective electrical currents different from each other to control positioning the lens relative to the image sensor (paragraphs 0100, 0173 – 0174, 0213, and 0219; current causes the lens to move relative to image sensor); and a processor configured to process the signals generated from the image sensor to generate an image (paragraph 0087, 134, and 0194; processing to convert image from image sensor to an electrical signal via imaging device).

Regarding claim 39, as mentioned above in the discussion of claim 38, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches wherein the plurality of actuators includes four actuators, wherein a first and a fourth ones of the actuators are positioned in two corners of the actuator module opposite each other with respect to a first axis orthogonal to an optical axis of the lens, and wherein a second and a third ones of the actuators are positioned in two corners of the actuator module opposite each other with respect to a second axis orthogonal to the optical axis of the lens (figures 1 and 3 item 18; also figure 4 items 18(a) – 18(2); also figures 7 – 8 and 13 – 15, 17 items 18(a)/18(b); actuators positioned at 4 corners).

Regarding claim 40, as mentioned above in the discussion of claim 39, Moriya teaches all of the limitations of the parent claim.  Additionally, Moriya teaches wherein the first and the fourth actuators are configured to be driven with electrical currents of a same polarity to move the lens relative to the image sensor along the optical axis of the lens (paragraphs 0100, 0152 and 0213; current through coil 26 on each side to move the lens in optical axis direction), or driven with electrical currents of different polarities to tilt the lens relative to the image sensor about the first axis orthogonal to the optical axis of the lens (paragraphs 0172 – 0180 teaches that current flow in opposite direction to cause a tilt of the lens), and wherein the second and the third actuators are configured to be driven with electrical currents of a same polarity to move the lens relative to the image sensor along the optical axis of the lens (paragraphs 0100, 0152 and 0213; current through coil 26 on each side to move the lens in optical axis direction), or driven with electrical currents of different polarities to tilt the lens relative to the image sensor about the second axis orthogonal to the optical axis of the lens (paragraphs 0172 – 0180 teaches that current flow in opposite direction to cause a tilt of the lens).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiraki (US patent No. 2011/0286099) teaches system with actuator including magnets and coils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
12/06/2022